United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-1945
                                  ___________

Sharron Landon Lomax,                  *
                                       *
                  Appellant,           * Appeal from the United States
                                       * District Court for the Eastern
      v.                               * District of Missouri.
                                       *
General Motors Corporation,            *      [UNPUBLISHED]
                                       *
                  Appellee.            *
                                  ___________

                            Submitted: February 18, 2005
                                Filed: February 23, 2005
                                ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Sharron Landon Lomax appeals the district court’s* order granting General
Motors Corporation summary judgment on Lomax’s disability-discrimination claim.
Having carefully reviewed the record, we conclude summary judgment was proper
because Lomax had not exhausted her administrative remedies. Thus, we affirm. See
8th Cir. R. 47B.
                      ______________________________


      *
       The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.